Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 23 September 2021 was received.  Claims 22 and 23 were cancelled. Claims 29 and 30 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Hockerson-Halberstadt, Inc. v. Avia Group Int’l, 222 F.3d 951, 956, 55 USPQ2d 1487, 1491 (Fed. Cir. 2000) MPEP 2125.


Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Bruch in view of Gozdz et al. on claims 1-3, 5, 7, 21, 24, and 26-28 are maintained and on claim 23 was withdrawn because the claim was cancelled.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Bruch in view of Gozdz et al. as applied to claim 1 and further in view of Vu et al. on claim 25 maintained and on claim 22 is withdrawn because the claim was cancelled.

Claims 1-3, 5, 7, 21, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bruch (US 2014/0212734) in view of Gozdz et al. (US 5552239).
Regarding claims 1, 24 and 29-30, Bruch discloses a method of making a battery, comprising: providing a first sheet of material for a battery anode (anode element 390), the first 

    PNG
    media_image1.png
    564
    651
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    530
    662
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    500
    1014
    media_image3.png
    Greyscale

wherein alternating folds are folded in opposite directions to form a concertina configuration with the respective fingers at the opposing sides (back and forth / alternating manner; see Fig 4C below) [0044, 0046] but is silent towards the method further comprising the first and second finger extending further in a latitudinal direction that in the longitudinal direction; applying pressure from opposing sides of the concertina configuration, a portion of the pressure applied 

    PNG
    media_image4.png
    410
    855
    media_image4.png
    Greyscale

However, Bruch recognizes that the shapes of the anode and cathode elements correspond to each other and are adjusted based on the battery application and needs when positioned in an overlapping fashion [0039-0040].  It should be noted, the court held that the configuration of a device was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669,149 USPQ47 (CCPA 1966).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the shape of the fingers, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape of cathode and anode sheet materials to fit the particular application and size requirements as recognized by Bruch.
	
Gozdz teaches the laminate cells structure process includes the application of pressure in the direction of the arrows (opposing sides of the folded configuration; direction perpendicular) to intimately compact the folded layers to complete the formation of the unified battery structure (3:47-50; 5:10-55; Figs 2a-4d). It would have been obvious to one of ordinary 
Regarding claim 2, Bruch discloses the method of claim 1, wherein each fold is a fold of approximately 180 degrees (Figs 5A-5C) [0047-0048].  
Regarding claim 3, Bruch discloses the method of claim 1, wherein the first sheet contains lithium metal [0037] but does not explicitly disclose lithium ions.15 Atty docket no. AA8762-US 
Gozdz teaches a rechargeable battery comprising a laminate electrolytic cells (Abstract) formed from folding of an elongate body (3:46-50) can include active material components of the electrode to include lithium ion intercalating materials (3:9-18).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to select the active materials such as lithium ion intercalating materials in the battery of Bruch because Gozdz recognizes that laminate batteries formed by way of folding an elongated body can include active materials inclusive of lithium ion intercalating materials to form a secondary battery.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.

Regarding claim 7, Bruch discloses the method of claim 1, further comprising placing the concertina configuration in a battery case [0052] (Fig 5C).
Regarding claim 21, Bruch does not explicitly teach wherein each of the slots of the first series have the same width. However, Bruch recognizes the alignment of the slits (slots), the anode and cathode elements when they are stacked and interleaved [0043, 0046].  A skilled artisan would readily recognize that the alignment of such elements for folding and stacking would require the slits to have the same width in order to provide consistency between the elements when folded in a concertina manner. The lack of consistent widths for the slots would functionally cause misalignment. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to slot width since it has been held that discovering the optimum ranges for a result effective variable such as width involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 26, Bruch in view of Gozdz recognizes applying pressure to an outer surface of a base (entire face of external layer including portion where slots are not present) of the first sheet, wherein the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet, and the first sheet includes the base at the opposing edge of the first sheet (see annotated figure 4A below).  

    PNG
    media_image5.png
    362
    443
    media_image5.png
    Greyscale

Regarding claim 27, Bruch discloses the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet, the first sheet includes a base at the opposing edge of the first sheet, and the first finger is notched next to the base (see annotated Fig 4A above).
Regarding claim 28, Bruch discloses the first slot of the first sheet extends to one edge of the first sheet but not an opposing edge of the first sheet (see annotated Fig 4A above), the first sheet includes a base at the opposing edge of the first sheet, and the battery anode is exposed at one end of the concertina configuration (Fig 4C).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bruch in view of Gozdz as applied to claim 24, and further in view of Vu et al. (US 5958088).
	The teachings of Bruch and Gozdz as discussed above are herein incorporated.
Regarding claim 25, Bruch and Gozdz are silent towards the pressure being applied by at opposing sides of a battery case.
	Vu teaches a prismatic electrochemical cell construction where the electrode stack, including those formed by an accordion fold configuration (2:42-44), are arranged between the 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) The application as originally-filed on March 2018 provides evidence that the relative dimensions of the first and second fingers are significant since the Applicant’s specification states that “the narrowness of each finger may act as a current-limiting shape” and “the much wider base portion of each electrode may be sufficient for the cumulative current from all that [the] electrodes fingers.”, and
(b) Although one might be motivated to select sheet material shapes to fit particular application and size requirements, no evidence beyond Applicant’s disclosure suggests any deficiency for particular applications and indiscriminately limiting the size as proposed by the office might generate insufficient current for a particular application.

In response to Applicant’s arguments, please consider the following comments:
(a and b) Applicant should note the specification does not provide any evidence as suggested.  The specification in verbatim recites “may act as a current-limiting shape” and “may be sufficient for the cumulative current”.  A statement of what “may” occur does not rise to the level of evidence in support of any particular criticality of comparative dimensions of a three dimensional In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
  

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727